UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

SARMAD ALGBURI,                                                  17-CV-1248-MJR
                                                                 DECISION AND ORDER
                               Plaintiff,

       -v-

COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.
___________________________________

       Pursuant to 28 U.S.C. §636(c), the parties consented to have a United States

Magistrate Judge conduct all proceedings in this case. (Dkt. No. 8).

       Plaintiff Sarmad Algburi brings this action pursuant to 42 U.S.C. §§405(g) and

1383(c)(3) seeking judicial review of the final decision of the Commissioner of Social

Security denying him Supplemental Security Income Benefits (“SSI”) under the Social

Security Act (the “Act”). Both parties have moved for judgment on the pleadings pursuant

to Rule 12(c) of the Federal Rules of Civil Procedure. For the following reasons, Algburi’s

motion (Dkt. No. 12) is granted, the Commissioner’s motion (Dkt. No. 15) is denied, and

this case is remanded to the Commissioner for further administrative proceedings

consistent with this Decision and Order.

                                            BACKGROUND

      On June 24, 2014, Algburi filed an application for SSI alleging disability since

January 1, 2010, due to brain and shoulder injuries, depression, and arthritis. (See Tr.

71, 141-47, 158). 1 Algburi was born in Iraq in 1975 and later moved to Turkey. (Tr. 51-

52). He immigrated to the United States in 2014. (Tr. 52). Prior to leaving Iraq, he was


1     References to “Tr.” are to the administrative record in this case.
injured by an improvised explosive device. (Id.). He has not worked since coming to the

United States. (Id.). He has a limited education, and cannot speak, read, or write English.

(Tr. 52-53). Algburi’s application was denied on October 15, 2014 (Tr. 71-87), after which

he requested a hearing before an Administrative Law Judge (Tr. 88-90). On December

22, 2016, Administrative Law Judge Stephen Cordovani (the “ALJ”) held a hearing at

which Algburi testified with the assistance of an Arabic interpreter. (Tr. 45-70). Algburi

was represented by a non-attorney representative at the hearing. (Tr. 20). On February

13, 2017, the ALJ issued his decision denying Algburi’s SSI claim. (Tr. 17-35). Algburi

requested review by the Appeals Council (Tr. 136), but on October 2, 2017, the Appeals

Council denied Algburi’s request, making the ALJ’s decision the final decision of the

Commissioner (Tr. 1-6). This action followed.

                                      DISCUSSION

       I.     Scope of Judicial Review

       The Court’s review of the Commissioner’s decision is deferential. Under the Act,

the Commissioner’s factual determinations “shall be conclusive” so long as they are

“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such

relevant evidence as a reasonable mind might accept as adequate to support [the]

conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks

and citation omitted). “The substantial evidence test applies not only to findings on basic

evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.

Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner’s decision

rests on adequate findings supported by evidence having rational probative force,” the

Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barnhart,



                                           -2-
312 F.3d 578, 586 (2d Cir. 2002). Thus, the Court’s task is to ask “‘whether the record,

read as a whole, yields such evidence as would allow a reasonable mind to accept the

conclusions reached’ by the Commissioner.” Silvers v. Colvin, 67 F. Supp. 3d 570, 574

(W.D.N.Y. 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

       Two related rules follow from the Act’s standard of review. The first is that “[i]t is

the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to

appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health &

Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[g]enuine

conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d

at 588. While the applicable standard of review is deferential, this does not mean that the

Commissioner’s decision is presumptively correct. The Commissioner’s decision is, as

described above, subject to remand or reversal if the factual conclusions on which it is

based are not supported by substantial evidence. Further, the Commissioner’s factual

conclusions must be applied to the correct legal standard. Kohler v. Astrue, 546 F.3d

260, 265 (2d Cir. 2008). Failure to apply the correct legal standard is reversible error. Id.

       II.    Standards for Determining “Disability” Under the Act

       A “disability” is an inability “to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of

not less than twelve months.” 42 U.S.C. §1382c(a)(3)(A). The Commissioner may find

the claimant disabled “only if his physical or mental impairment or impairments are of

such severity that he is not only unable to do his previous work but cannot, considering

his age, education, and work experience, engage in any other kind of substantial gainful



                                             -3-
work which exists in the national economy, regardless of whether such work exists in the

immediate area in which he lives, or whether a specific job vacancy exists for him, or

whether he would be hired if he applied for work.”              Id. §1382c(a)(3)(B).     The

Commissioner must make these determinations based on “objective medical facts,

diagnoses or medical opinions based on these facts, subjective evidence of pain or

disability, and . . . [the claimant’s] educational background, age, and work experience.”

Dumas v. Schweiker, 712 F.2d 1545, 1550 (2d Cir. 1983) (first alteration in original)

(quoting Miles v. Harris, 645 F.2d 122, 124 (2d Cir. 1981)).

       To guide the assessment of whether a claimant is disabled, the Commissioner has

promulgated a “five-step sequential evaluation process.” 20 C.F.R. §416.920(a)(4). First,

the Commissioner determines whether the claimant is “working” and whether that work

“is substantial gainful activity.” Id. §416.920(b). If the claimant is engaged in substantial

gainful activity, the claimant is “not disabled regardless of [his or her] medical condition

or . . . age, education, and work experience.” Id. Second, if the claimant is not engaged

in substantial gainful activity, the Commissioner asks whether the claimant has a “severe

impairment.” Id. §416.920(c). To make this determination, the Commissioner asks

whether the claimant has “any impairment or combination of impairments which

significantly limits [the claimant’s] physical or mental ability to do basic work activities.”

Id. As with the first step, if the claimant does not have a severe impairment, he or she is

not disabled regardless of any other factors or considerations. Id. Third, if the claimant

does have a severe impairment, the Commissioner asks two additional questions: first,

whether that severe impairment meets the Act’s duration requirement, and second,

whether the severe impairment is either listed in Appendix 1 to Subpart P of Part 404 of



                                             -4-
the Commissioner’s regulations or is “equal to” an impairment listed in Appendix 1. Id.

§416.920(d). If the claimant satisfies both requirements of step three, the Commissioner

will find that he or she is disabled without regard to his or her age, education, and work

experience. Id.

       If the claimant does not have the severe impairment required by step three, the

Commissioner’s analysis proceeds to steps four and five.            Before doing so, the

Commissioner must “assess and make a finding about [the claimant’s] residual functional

capacity [“RFC”] based on all the relevant medical and other evidence” in the record. Id.

§416.920(e). RFC “is the most [the claimant] can still do despite [his or her] limitations.”

Id. §416.945(a)(1). The Commissioner’s assessment of the claimant’s RFC is then

applied at steps four and five. At step four, the Commissioner “compare[s] [the] residual

functional capacity assessment . . . with the physical and mental demands of [the

claimant’s] past relevant work.” Id. §416.920(f). If, based on that comparison, the

claimant is able to perform his or her past relevant work, the Commissioner will find that

the claimant is not disabled within the meaning of the Act. Id. Finally, if the claimant

cannot perform his or her past relevant work or does not have any past relevant work,

then at the fifth step the Commissioner considers whether, based on the claimant’s RFC,

age, education, and work experience, the claimant “can make an adjustment to other

work.” Id. §416.920(g)(1). If the claimant can adjust to other work, he or she is not

disabled. Id. If, however, the claimant cannot adjust to other work, he or she is disabled

within the meaning of the Act. Id.

       The burden through steps one through four described above rests on the claimant.

If the claimant carries his burden through the first four steps, “the burden then shifts to



                                            -5-
the [Commissioner] to show there is other gainful work in the national economy which the

claimant could perform.” Carroll, 705 F.2d at 642.

       III.   The ALJ’s Decision

       The ALJ followed the required five-step analysis for evaluating disability claims.

Under step one, the ALJ found that Algburi has not engaged in substantial gainful activity

since June 24, 2014, his application date. (Tr. 22). At step two, the ALJ concluded that

Algburi has the following severe impairments: “headaches status post head injury,

degenerative disc disease of lumbar spine, degenerative joint disease of right knee,

status post chondroplasty and partial excision of the anterior cruciate ligament, parasitic

infection status post liver surgery, right shoulder injury, post-traumatic stress disorder,

[and] adjustment disorder.” (Id.). At step three, the ALJ found that Algburi does not have

an impairment or combination of impairments that meets or medically equals the severity

of one of the listed impairments. (Id.). Before proceeding to step four, the ALJ assessed

Algburi’s RFC, in pertinent part, as follows:

              [T]he claimant has the residual functional capacity to perform
              sedentary work . . . . The claimant may occasionally climb
              ramps and stairs but never ladders, ropes, or scaffolds. He is
              precluded from kneeling, crawling, and crouching or from
              working on uneven ground. The claimant requires a cane to
              ambulate. He is able to understand, remember, and carry out
              simple tasks. The claimant is limited to working in a low stress
              environment. This is defined as having no supervisory duties,
              no independent decision-making, no strict production quotas.
              It further entails only minimal changes in work routine and
              process. The claimant may have frequent interactions with
              supervisors, co-workers, and the general public.

(Tr. 24). Proceeding to step four, the ALJ found that Algburi has no past relevant work.

(Tr. 29). Thus, at the fifth step, the ALJ considered Algburi’s age, education, work

experience, RFC, and the testimony of a vocational expert to conclude that Algburi can


                                            -6-
perform jobs that exist in significant numbers in the national economy, such as bench

worker, bonder, and assembler. (Tr. 29-30). Accordingly, the ALJ found that Algburi has

not been under a disability within the meaning of the Act from his application date of June

24, 2014. (Tr. 30).

      IV.    Algburi’s Challenge

      Algburi argues, inter alia, that the ALJ’s decision is not supported by substantial

evidence because the ALJ did not properly evaluate his credibility. (Dkt. No. 12-1

(Algburi’s Memo. of Law) at 31-35). The Court agrees that this was error.

      “Evidence of pain is an important element in the adjudication of . . . SSI claims,

and must be thoroughly considered in calculating the RFC of a claimant.” Meadors v.

Astrue, 370 F. App’x 179, 183 (2d Cir. 2010) (summary order). “While subjective pain

may serve as the basis for establishing disability, even if such pain is unaccompanied by

positive clinical findings, the ALJ is nonetheless empowered to exercise discretion to

arrive at an independent judgment, in light of medical findings and other evidence,

regarding the true extent of the pain alleged by the claimant.” Taylor v. Barnhart, 83 F.

App’x 347, 350 (2d Cir. 2003) (summary order) (internal quotation marks and citation

omitted).

      The regulations provide for a two-step inquiry to evaluate a claimant’s contentions

of pain. “First, the ALJ must determine whether the medical signs or laboratory findings

show that a claimant has a medically determinable impairment that could reasonably be

expected to produce the claimant’s symptoms.” Cichocki v. Astrue, 534 F. App’x 71, 75

(2d Cir. 2013) (summary order). “If so, the ALJ ‘must then evaluate the intensity and

persistence of [the claimant’s] symptoms’ to determine the extent to which the symptoms



                                           -7-
limit the claimant’s capacity for work.” Id. (alteration in original) (quoting 20 C.F.R.

§416.929(c)(1)). “The ALJ is required to consider all available evidence, including the

claimant’s history, medical signs and laboratory findings, and statements from the

claimant, the claimant’s treating or nontreating source, or other persons about how the

symptoms affect the claimant.” Id. at 75-76. If the claimant alleges “symptoms of greater

severity than can be established by the objective medical findings, the ALJ will consider

other evidence, including factors such as daily activities; the nature, extent, and duration

of symptoms; and the treatment provided.” Skiver v. Colvin, No. 12-CV-899-JTC, 2014

WL 800228, at *6 (W.D.N.Y. Feb. 28, 2014) (citing 20 C.F.R. §416.929(c)(3)).

Specifically, the ALJ must assess the claimant’s subjective complaints of pain by

evaluating the following factors:

              (i)    [The claimant’s] daily activities;

              (ii)   The location, duration, frequency, and intensity of [the
                     claimant’s] pain or other symptoms;

              (iii) Precipitating and aggravating factors;

              (iv) The type, dosage, effectiveness, and side effects of any
                   medication [the claimant] take[s] or ha[s] taken to
                   alleviate [the claimant’s] pain or other symptoms;

              (v)    Treatment, other than medication, [the claimant]
                     receive[s] or ha[s] received for relief of [the claimant’s]
                     pain or other symptoms;

              (vi) Any measures [the claimant] use[s] or ha[s] used to
                   relieve pain or other symptoms . . .; and

              (vii) Other factors concerning [the claimant’s] functional
                    limitations and restrictions due to pain or other
                    symptoms.

Cichocki, 534 F. App’x at 76 (alterations in original) (quoting 20 C.F.R. §416.929(c)(3)).



                                               -8-
       “If, after considering [the claimant’s] subjective testimony, the objective medical

evidence and any other factors deemed relevant, the ALJ rejects [the claimant’s]

subjective testimony, he must explain that decision explicitly and with sufficient specificity

that a reviewing court may be able to decide whether there are legitimate reasons for the

[ALJ’s] disbelief and whether his decision is supported by substantial evidence.” Norman

v. Astrue, 912 F. Supp. 2d 33, 43 (S.D.N.Y. 2012) (citation omitted). If the ALJ’s credibility

determination is not sufficiently detailed so as to “permit the reviewing court to determine

whether there are legitimate reasons for the ALJ’s disbelief and whether his decision is

supported by substantial evidence, remand is appropriate.” Fernandez v. Astrue, No. 11-

CV-3896(DLI), 2013 WL 1291284, at *18 (E.D.N.Y. Mar. 28, 2013).

       In this case, the ALJ recognized his duty to conduct the two-step inquiry. (Tr. 24).

In conducting the inquiry, the ALJ concluded “[a]fter careful consideration of the evidence”

that Algburi’s “medically determinable impairments could reasonably be expected to

cause the alleged symptoms; however, [his] statements concerning the intensity,

persistence and limiting effects of these symptoms are not entirely consistent with the

medical evidence and other evidence in the record . . . .” (Tr. 25). The ALJ went on to

recount portions of the medical records, but never stated an express conclusion as to why

he found Algburi not credible. (Tr. 24-29).

       The Court finds that the ALJ committed legal error in evaluating Algburi’s credibility

concerning his symptoms of pain. First, the ALJ’s decision does not make clear whether

he actually considered all of the factors outlined above. Second, the ALJ’s decision fails

to explain his credibility determination “explicitly and with sufficient specificity that a

reviewing court may be able to decide whether there are legitimate reasons for the [ALJ’s]



                                              -9-
disbelief and whether his decision is supported by substantial evidence.” Norman, 912

F. Supp. 2d at 43 (citation omitted); see also Spear v. Astrue, No. 13-CV-6017P, 2014

WL 4924015, at *20 (W.D.N.Y. Sept. 30, 2014) (“A recitation of the evidence, without

more, is insufficient to permit this Court to review the ALJ’s credibility determination.”);

Fernandez, 2013 WL 1291284, at *19 (“The ALJ . . . erred in failing to provide any further

basis for finding [p]laintiff not credible and did not evaluate [p]laintiff’s testimony in light of

the seven factors as required.”); Felder v. Astrue, No. 10-CV-5747(DLI), 2012 WL

3993594, at *15 (E.D.N.Y. Sept. 11, 2012) (“Because the ALJ did not discuss . . . all the

applicable factors set forth in [the regulations] in making her credibility determination

analysis, the ALJ has committed legal error.”); Johnson v. Astrue, 748 F. Supp. 2d 160,

174 (N.D.N.Y. 2010) (remanding to permit the ALJ to “provide a more thorough

explanation” for his credibility assessment). “A remand for further proceedings under

these circumstances is appropriate because [the] Court is unable to evaluate whether the

ALJ’s credibility determination is supported by substantial evidence.” Spear, 2014 WL

4924015, at *20. 2




2     Because the ALJ erred in assessing Algburi’s credibility, the Court does not reach Algburi’s other
arguments. See Spear, 2014 WL 4924015, at *20.

                                                 - 10 -
                                       CONCLUSION

         For the foregoing reasons, Algburi’s motion for judgment on the pleadings (Dkt.

No. 12) is granted, the Commissioner’s motion for judgment on the pleadings (Dkt. No.

15) is denied, and this case is remanded to the Commissioner for further administrative

proceedings consistent with this Decision and Order.

         The Clerk of Court shall take all steps necessary to close this case.

         SO ORDERED.

Dated:         April 12, 2019
               Buffalo, New York

                                                      /s/ Michael J. Roemer
                                                      MICHAEL J. ROEMER
                                                      United States Magistrate Judge




                                             - 11 -
